Citation Nr: 1422762	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-29 255	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to recognition of service connection (and a separate compensable rating) for lumbar myositis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent, effective June 3, 2010.  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

At the May 2013 hearing the Veteran alleged that a September 2012 audiological evaluation at the Harlingen VA Outpatient Clinic showed an increase in the Veteran's hearing loss disability (but did not include a Maryland CNC test).  [The Board notes that although the September 2012 VA audiological evaluation report was reportedly submitted in Houston on the day of the May 2013 hearing, it has not yet been forwarded to the Board/associated with the Veteran's record.]  As it is alleged to contain pertinent information, and is constructively of record, it must be secured.  In light of the allegation of worsening, a contemporaneous examination is also necessary.  

Furthermore, a September 2012 rating decision granted the service connection for arthritis of the thoracic and lumbar spine with lumbar degenerative disc disease, rated 10 percent, effective June 3, 2010.  In a statement received in April 2013, the Veteran expressed disagreement with that rating decision (arguing that acknowledgement of service connection for lumbar myositis, assigned a separate compensable rating) should have been included.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter for issuance of a SOC.  
The case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (any not already in the record)  clinical records of all VA audiological evaluations and treatment the Veteran has received for hearing loss disability, to specifically include the report of his reported September 2012 audiological evaluation at the Harlingen VA Outpatient Clinic.  

2. Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact that the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  

3. The AOJ should then review the record and readjudicate the claim for a compensable rating for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

4. The AOJ should review the file and issue an appropriate SOC addressing the Veteran's disagreement with the September 2012 rating decision (in that it did not specifically acknowledge seeking service connection, and assign a separate compensable rating) for lumbar myositis.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal after the SOC is issued.  If he timely perfects an appeal in the matter, it also should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

